Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wear (U.S. 4,163,834).
Wear exemplifies the reaction of tetrabromobisphenol A with 1,4-dibromobutane to yield a polymer of the two with a weight average molecular weight of 97,000. (Example 5)
The resulting copolymer can be considered a copolymer of a monoethyl ether of the tetabromobisphenol A with ethane.  The mono-ethyl ether of tetrabromobisphenol A anticipates the recited formula (1) when X = propane (C3 alkylene group) of Claim 1.  The above 97,000 weight average molecular weight anticipates the claimed molecular weight of Claim 1 and Claim 2.  One of ordinary skill in the art is reasonably suggested there are no dihalide ethyl ether tetrabromobisphenol A units in the resulting product because none of these monomers are used to make the polymer.  This anticipate Claim 3.  All of Applicant’s examples in the as-filed specification which comprise the unit of Formula 1 with less than 3 % of Formula (2) and in the weight average molecular weights above 6,000 have the melting point and weight loss limitations of Claims 4 and 5.  Therefore, based on the above evidence, one of ordinary skill in the art is reasonably suggested the above copolymer of Wear must also have a melting point and a 20% weight loss reduction temperatures according to Claims 4 and 5. This anticipates these claims.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 requires the use of a dihalide ethyl ether tetrabromobisphenol type compound in the reaction method.  The closest prior art is Wear (U.S. 4,163,834) which teaches the use of metal salt compounds (bases) to polymerize tetrabromobisphenol A with a 1,4 dibromobutane. (See Example 5).  While the metal salt bases may create intermediates similar to the formulas of Claim 6 (Formula 2 and 3), one cannot modify Wear to arrive at the claimed method as Wear requires a dihalide compound with at least 3 atoms between halogens while the instant formula (2) requires 2 atoms.  In other words, a dihalide compound with X-C3H6-X as opposed to the instant claim which would require only a X-C2H4-X compound to react with tetrabromobisphenol A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/            Primary Examiner, Art Unit 1759